DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites, “The article of claim 11 wherein the composition comprises C) from 0 wt% to 15.0 wt% of the tackifier, based on the weight of the composition,” which is indefinite because the claim depends on independent claim 11 which requires component C) therefore, the amount cannot be 0 wt% as recited. 
Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claim 31 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13-25, and 27-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KARJALA et al. (U.S. Publication No. 2010/0160497, hereinafter KARJALA) as evidenced by YANAGIUCHI (U.S. Publication No. 2003/0096109, hereinafter YANAGUCHI).
Regarding  claims 11, 14, and 16, KARJALA teaches compositions containing at least one functionalized ethylene interpolymer (Abstract; [0031]). The functionalized ethylene interpolymer is formed form at least one unsaturated compound such as maleic anhydride [0036 and 0037]. The functionalized ethylene interpolymer has a density from 0.86 g/cm3 to 0.90 g/cm3 [0044] and has a melt viscosity at 350oF (177oC) from 2,000 to 50,000 cp, preferably 6,000 to 20,000 cP [0045]. The functionalized ethylene interpolymer is present in the amount from 15 to 50 weight percent [0053] (which reads on component A) of the present invention). The composition further comprises from 0 to 40 weight percent, preferably from 5 to 35 weight percent of at least one tackifier [0053] (which reads on component C) of the present invention). The composition further comprises filler such as talc, calcium carbonate, and etc. [0157]. The composition are useful adhesive formulations, other applications and articles made therefrom, and methods for making the same [0001]. The components of an adhesive formulation may be added to an extrusion coater for applications to the substrate [0173]. The adhesives are suited for use in the packaging industry for case and carton sealing and for tray forming [0174] and the adhesives may also be used in a variety of applications, including carton sealing, automotive, furniture adhesives, wood flooring adhesives, contact hot melt adhesives, paperboard coatings, profile wrap adhesives, and etc.  [0175]. 
However, KARJALA does not explicitly teach a paint layer in contact with a substrate. 
As evidence by YANAGUCHI teaches an adhesive tape for painting  wherein the adhesive tape for painting is used in painting vehicles such as automobiles [0002 and 0031]. The paint layer is formed by directly coating the paint itself onto the adhesive layer [0029]. Such a paint layer is composed of the paint itself can be formed into an extremely thin layer [0030]. The thickness of the paint layer is preferably from about 5 µm to about 40 µm [0036] (which is within the claimed range). Note: 25.4 µm is equivalent to 1 mil. 

Therefore, KARJALA’s teaches an adhesive composition for applications such as automotive which would inherently/intrinsically comprise the paint layer of YANAGUCHI.  The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claims 13, 15, 18, and 19, KARJALA teaches the composition comprises high levels of fillers including talc, carbon black, silica, magnesium hydroxide, calcium carbonate, aluminum trihydrate, etc. [0181]. The amount of filler that can be incorporated into the maleic anhydride grafted polymer cannot interfere with the other enhancements brought by the polymer. Solid levels of 70 wt%, 80 wt%, or more based on the combined weight of the composition and filler [0181]. 
In one embodiment, an adhesive composition contains at least the following:
a) from 20 to 100 percent of at least one functionalized ethylene interpolymer, b) from 0 percent to 60 percent by weight of the adhesive, preferably from 10 percent to 60 percent by weight of the adhesive of at least one tackifying resin, and c) from 0 to 40 percent, or 5 to 35 percent by weight of the adhesive, of at least one wax [0163]. For instance, 30 percent of component a), 20 percent of component b), and 0 percent of component c) were used. The amount of filler can be 30 percent to form 80 wt% solids which would be a weight ratio of 1/1 which is within the claimed range. 
Furthermore, the amounts of the functionalized ethylene interpolymer and ethylene/α-olefin interpolymer can be varied to obtain the claimed ratio. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 17, KARJALA teaches the composition comprises functionalized ethylene interpolymer having a density from 0.86 g/cm3 to 0.90 g/cm3 [0044] and propylene/ethylene interpolymer having a density of from less than or equal to 0.855 g/cm3 to less than 0.0895 g/cm3 [0094]. The densities can be varied to arrive at the claimed ratio from 0.7 to 1.3. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claims 20-23 and 27-30, With regard to the claim limitations, “the composition has (i) a viscosity (V0.1 at 0.1 rad/s and 100oC) from 1,000 to 3,000 Pa.s and (ii) a stress break from 150 psi to 250 psi, Shore A Hardness from 45 to 55 (claim 20), wherein the substrate composition has a stress at break from 154.6 psi to 223.9 psi (Claim 21), wherein the substrate composition has a Shore A Hardness from 40 to 70 (Claim 22), and wherein the substrate composition has a tear strength from 30 lbf/in to 200 lbf/in (claim 23), given KAJALA teaches the same components as the present invention, the position is taken that KARJALA’s composition would intrinsically have the same properties as claimed, The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 24 and 25, KARJALA and YANAGUCHI teaches the present invention, see paragraphs 9-12 above. More specifically, KARJALA teaches an adhesive composition contains at least the following:
a) from 20 to 100 percent of at least one functionalized ethylene interpolymer, b) from 0 percent to 60 percent by weight of the adhesive, preferably from 10 percent to 60 percent by weight of the adhesive of at least one tackifying resin, and c) from 0 to 40 percent, or 5 to 35 percent by weight of the adhesive, of at least one wax [0163]. 
Moreover, KARJALA teaches the composition comprises high levels of fillers including talc, carbon black, silica, magnesium hydroxide, calcium carbonate, aluminum trihydrate, etc. [0181]. The amount of filler that can be incorporated into the maleic anhydride grafted polymer cannot interfere with the other enhancements brought by the polymer. Solid levels of 70 wt%, 80 wt%, or more based on the combined weight of the composition and filler [0181]. For instance, 30 percent of component a), 10 percent of component b), and 0 percent of component c) can be used. Therefore, the amount of filler can be 40 percent to form 80 wt% solids based on the combined weight of the composition and filler. 
Given the amounts of functionalized ethylene interpolymer and tackifier are within the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 31, KARJALA and YANAGUCHI teaches the present invention, see paragraphs 9-13 above.  More specifically, KARJALA teaches compositions containing at least one functionalized ethylene interpolymer (Abstract; [0031]). The functionalized ethylene interpolymer is formed form at least one unsaturated compound such as maleic anhydride [0036 and 0037]. The tackifying resin include aliphatic, cycloaliphatic and aromatic hydrocarbons [0168-0169]. The composition further comprises filler such as talc, calcium carbonate, and etc. [0157].
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. KARJALA et al., the closest prior art of record, fails to teach where the substrate consists of (A) 65.2 wt% maleic anhydride functionalized ethylene/octene copolymer; (B) 21.7 wt% filler selected from the group consisting of talc, calcium carbonate, and coal fly ash; and (C) 13.1 wt% tackifier. 

Response to Arguments
Applicant’s arguments, filed 02/07/2022, with respect to the rejection(s) of claim(s) 11, 13-25, and 27-32, have been fully considered. However, upon further consideration, a new ground(s) of rejection is made as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763